 

Exhibit 10.2

COCA-COLA ENTERPRISES, INC.

Form of Stock Option Agreement

for

Senior Officers in the United Kingdom

Name of Optionee:

Number of Options, each one for one share of common stock of Coca-Cola
Enterprises, Inc.:

Grant Date:

Option Exercise Price:

Conditions to Vesting (“Service Date”):

The terms and conditions applicable to the grant of stock options by Coca-Cola
Enterprises, Inc. (the “Company”) to senior officers in the United Kingdom are
described below in this Stock Option Grant Agreement (the “Agreement”).

This grant was made under the Coca-Cola Enterprises, Inc. 2010 Incentive Award
Plan (the “Plan”), the terms of which are incorporated into this Agreement. All
capitalized terms in the Agreement shall have the meaning assigned to them in
this Agreement or in the Plan.

 

1. Grant of Options. A stock option is the right to purchase a share of the
Company’s stock (“Stock”) at a specified price. The exercise price of the stock
options (“Options”) granted to you on [the Grant Date] is [Insert Option
Exercise Price], the closing trading price of the Stock on that date.

 

2. Vesting. These Options vest (become exercisable) at the earliest of:

 

  a. As long as you are continuously employed by the Company or a Subsidiary,
according to the schedule of Service Dates:

 

  b. One-hundred percent (100%) in the event of your termination of employment
with the Company or a Subsidiary by reason of your death, Disability, or
Retirement, to the extent permitted under local law.

 

  c. According to the schedule in subparagraph (a), above, but determined as if
you had remained employed for an additional 24 months after your termination
date, in the event of your Severance Termination.

 

  d. One-hundred percent (100%) in the event of your Severance Termination
within 24 months of a Change in Control of the Company.

 

3. Duration of Options. Unless an earlier expiration date applies as a result of
your termination of employment, the Options granted to you expire on the tenth
anniversary of the Grant Date.



--------------------------------------------------------------------------------

 

4. Exercise of Options After Termination. Except as provided in Section 2, your
unvested Options will be forfeited upon your termination of employment. Any
Options that become vested due to your termination for a reason described in
Section 2 or that are vested at the time of your termination of employment may
be exercised only up to the earliest of the tenth anniversary of the Grant Date,
or

 

  a. 48 months in the event of your Retirement.

 

  b. 36 months in the event of your termination of employment with the Company
or a Subsidiary because of death or Disability.

 

  c. 24 months in event of your Severance Termination.

 

  d. The remaining term of the Option after your Severance Termination within 24
months of a Change in Control of the Company.

 

  e. 6 months after your termination of employment for any other reason.

 

5. Definitions. For purposes of this grant, the following definitions apply:

 

  a. “Disability” means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantially gainful activity,
which condition, in the opinion of a physician approved of by the Company, is
expected to have a duration of not less than one year.

 

  b. “Retirement” means your termination of employment at or after you are age
55 and have provided a minimum of five years of service, provided you are not
terminated for Cause (as defined in subsection 5(c) of this Agreement).

 

  c. “Severance Termination” means your involuntary termination without Cause
or, within two years following a Change in Control of the Company, your
voluntary termination for Good Reason, provided you execute a release of all
potential claims against the Company. “Cause” shall be as defined in your
employment agreement and means (i) action on your part which materially damages
or risks materially damaging your or the Company’s reputation; or (ii) your
commission of serious misconduct or any serious breach or repeated or continued
breach (after your receipt of a warning in writing and your refusal or failure
to remedy such breach within a reasonable time) of your obligations under your
employment agreement; and “Good Reason” means your (i) demotion or diminution of
duties, responsibilities and status, (ii) a material reduction in base salary
and annual incentive opportunities, or (iii) assignment to a position requiring
relocation of more than 50 miles from your primary workplace.

 

6. Exercise of Options. You may exercise your vested Options by following the
procedures established from time to time by the Company.

 

7. Nontransferability of Options. Notwithstanding the terms of the Plan to the
contrary, Options granted herein may not be transferred except to your heirs
upon your death.

 

8. Nature of Grant. In accepting the grant, you are acknowledging that:

 

  a. the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

 

2



--------------------------------------------------------------------------------

  b. the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted
repeatedly in the past;

 

  c. all decisions with respect to this Option and future stock option grants,
if any, will be at the sole discretion of the Company and the Options are not an
employment condition for any purpose including, but not limited to, for purposes
of any legislation adopted to implement EU Directive 2000/78/EC of November 27,
2000;

 

  d. your participation in the Plan is voluntary;

 

  e. your participation in the Plan shall not create a right to further
employment with your employer and shall not interfere with the ability of your
employer to terminate your employment relationship at any time with or without
Cause;

 

  f. the Options and the shares of Stock subject to the Options are not intended
to replace any pension rights or compensation;

 

  g. the Options and the shares of Stock subject to the Options are an
extraordinary item that do not constitute compensation of any kind for services
of any kind rendered to the Company, a Subsidiary or to your employer;

 

  h. the Options and the shares of Stock subject to the Options are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, dismissal,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
your employer;

 

  i. neither the Option grant nor any provision of this Agreement, the Plan or
the policies adopted pursuant to the Plan confer upon you any right with respect
to employment or continuation of current employment with the Company, your
employer or any Subsidiary;

 

  j. the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;

 

  k. if the underlying shares of Stock do not increase in value, the Options
will have no value;

 

  l. if you exercise your Options and obtain shares of Stock, the value of those
shares of Stock acquired upon exercise may increase or decrease in value, even
below the exercise price;

 

  m. no claim or entitlement to compensation or damages shall arise from
forfeiture of the Options resulting from termination of your employment by the
Company or your employer (for any reason whatsoever and whether or not in breach
of local labor laws), and in consideration of the grant of the Options to which
you are otherwise not entitled, you irrevocably agree never to institute any
claim against the Company or your employer, waive your ability, if any, to bring
any such claim, and release the Company and your employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then you shall be deemed irrevocably to have agreed not
to pursue such claim and you agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and

 

3



--------------------------------------------------------------------------------

 

  n. in the event of termination of your employment (whether or not in breach of
local labor laws), the date of termination of your rights (if any) with respect
to the Options as set forth in this Agreement will be measured from the date
that you are no longer actively employed and, unless otherwise provided by the
Company, will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Board/Committee shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your Options.

 

9. Responsibility for Taxes. You acknowledge that, regardless of any action the
Company or your employer takes with respect to any or all income tax, Primary or
Secondary Class 1 National Insurance Contributions or other social
contributions, payroll tax or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and may exceed the amount actually withheld by the
Company or your employer. You further acknowledge that the Company and/or your
employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Options, including
the grant, vesting or exercise of the Options, the subsequent sale of shares of
Stock acquired pursuant to such exercise and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Options to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you become
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable event, you acknowledge that the Company and/or your
employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant tax withholding event, you will pay or make adequate
arrangements satisfactory to the Company and/or your employer to satisfy all
Tax-Related Items obligations of the Company and/or your employer. In this
regard, you authorize the Company and/or your employer to withhold all
applicable Tax-Related Items legally payable by you from your wages or other
cash compensation paid to you by the Company and/or your employer.
Alternatively, or in addition, the Company or your employer may (i) withhold
from proceeds of the sale of shares of Stock acquired upon exercise of the
Options either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization), and/or
(ii) withhold in shares of Stock to be issued upon exercise of the Options. To
avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Tax-Related Items
obligation is satisfied by reducing the number of shares of Stock issued upon
exercise of the Options, you are deemed to have been issued the full number of
shares subject to the Options, notwithstanding that a number of the shares is
held back solely for the purpose of paying the Tax-Related Items. Finally, you
will pay to the Company or your employer any amount of Tax-Related Items that
the Company or your employer may be required to withhold as a result of your
participation in the Plan or your purchase of shares of Stock that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to deliver the shares of Stock or the proceeds of the sale
of shares to you if you fail to comply with your obligations in connection with
the Tax-Related Items.

 

10.

United Kingdom Tax Acknowledgment. To the extent that you are subject to
taxation in the U.K. with respect to the Options, you acknowledge that if you do
not pay or your employer or the Company does not withhold from you the full
amount of income tax that you owe due to the exercise of the Options, or the
release or assignment of the Options for consideration, or the receipt of any
other

 

4



--------------------------------------------------------------------------------

benefit in connection with the Options (the “Taxable Event”) within 90 days
after the Taxable Event, or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003, then the amount of any
uncollected income tax may constitute a benefit to you on which additional
income tax and national insurance contributions may be payable. You will be
responsible for reporting any income tax and national insurance contributions on
this additional benefit directly to HM Revenue and Customs under the
self-assessment regime.

 

11. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal
data, as described in this Agreement, by and among, as applicable, your
employer, the Company, its Subsidiaries and its Subsidiaries for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, residency status, any
shares of Stock or directorships held in the Company, details of all Options or
any other entitlement to shares of Stock granted, canceled, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country, or elsewhere,
(including outside the European Economic Area), and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Stock
acquired upon exercise of the Option. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consent herein, in any
case without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

 

12. Governing Law. The Option grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Georgia, U.S.A.,
(excluding Georgia’s conflict of laws provision). For purposes of litigating any
dispute that arises under this grant or the Agreement, the parties hereby submit
to and consent to the jurisdiction of the State of Georgia, and agree that such
litigation shall be conducted in the courts of Cobb County, Georgia, or the
federal courts for the United States for the Northern District of Georgia, and
no other courts, where this grant is made and/or to be performed.

 

13. Deemed Acceptance of Grant. There is no need to acknowledge your acceptance
of this grant of Options, as you will be deemed to have accepted the grant and
the terms and conditions of the Plan and this document unless you notify the
Company otherwise in writing.

 

14. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

5



--------------------------------------------------------------------------------

 

15. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.

 

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Options and on any
shares of Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

 

17. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.

 

18. Plan Administration. The Plan is administered by a Committee of the
Company’s Board of Directors, whose function is to ensure the Plan is managed
according to its respective terms and conditions, as well as the terms of this
grant. To the extent any provision of this grant is inconsistent with or in
conflict with the any provision of the Plan, the Plan shall govern. A request
for a copy of the Plan and any questions pertaining to the Plan should be
directed to:

 

COCA-COLA ENTERPRISES, INC.

STOCK PLAN ADMINISTRATOR

P.O. BOX 723040

USA, ATLANTA, GA 31139-0040

678-260-3000

 

6